Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :
The prior art of record fail to teach or suggest a sensing circuit comprising  a first sensing path comprising a first transistor having a first gate coupled with the sense node, the first transistor having a first threshold voltage; and a second sensing path comprising a second transistor having a second gate coupled with the sense node, wherein a first threshold voltage of the first transistors differs from a second threshold voltage of the second transistor by a threshold voltage gap (claim 1);   a first sensing path comprising a first transistor having a first gate coupled with the sense node, the first transistor defined by an inner threshold voltage; a second sensing path comprising a second transistor having a second gate coupled with the sense node, the second transistor defined by the inner threshold voltage; and a voltage source coupled with a source of the second transistor to change a trip point of the second transistor by a threshold voltage gap (claim 10); a method comprising the steps of  ; determining, by a first sensing path of the sense circuit with respect to the initial voltage level, a first state of the sense node; Docket No. 34300.833 (L0654) Client Matter No. 2020-1421.00/US 38concurrently determining, by a second sensing path of the sense circuit with respect to a combination of the initial voltage level and a threshold voltage gap, a second state of the sense node; and creating a histogram from the first state and the second state (claim 17).
The cited reference of Singnurkar disclose a device having a first sense path having a first transistor (1a, figure 1) and a second sense path having a second transistor (3, figure 1), but fail to teach that a first threshold voltage of the first transistors differs from a second threshold voltage of the second transistor by a threshold voltage gap.
The cited reference of Morini et al disclose a device having a first sense path, a second sense path and a sense node, but fails to disclose a second sensing path comprising a second transistor having a second gate coupled with the sense node, the second transistor defined by the inner threshold voltage; and a voltage source coupled with a source of the second transistor to change a trip point of the second transistor by a threshold voltage gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. dinh
9/9/22
/SON T DINH/Primary Examiner, Art Unit 2824